Citation Nr: 0204827	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-32 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for a chronic skin 
disorder, to include as due to exposure to herbicides.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a prostate injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome, right hand. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the feet, diagnosed as pes planus.

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

9.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from June 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

By a March 1995 rating decision, the RO, in essence, denied 
service connection for a skin condition due to Agent Orange 
exposure, prostate condition, carpal tunnel syndrome, a back 
condition, and foot problems.  The veteran was informed of 
this decision, and did not appeal.  

By an August 1997 rating decision, the RO denied entitlement 
to service connection for chloracne claimed as due to 
exposure to herbicides, and denied requests to reopen claims 
for service connection for a chronic skin disorder, prostate 
injury, right carpal tunnel syndrome, and residuals of back 
and foot injuries.  Thereafter, in an April 1998 rating 
decision, the RO, in pertinent part, granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability, denied service connection for a respiratory 
disorder, and denied a claim for permanent and total non-
service-connected disability for pension purposes. 

The veteran provided testimony at hearings conducted before 
personnel at the RO in February 1998, and before the 
undersigned Board Member in June 1999.  Transcripts of both 
hearings are of record.

In January 2000, the Board denied service connection for 
chloracne and a respiratory disorder as not well grounded; 
found that new and material evidence had not been presented 
to reopen the claims of service connection for a prostate 
injury, carpal tunnel syndrome of the right hand, and 
residuals of injury to the feet (diagnosed as pes planus); 
and found that the criteria for a rating in excess of 10 
percent for PTSD had not been met.  The Board did find that 
new and material evidence had been presented to reopen the 
claims of service connection for residuals of a back injury 
and a chronic skin disorder, to include as due to exposure to 
herbicides, and remanded the underlying claims, as well as 
the claim of entitlement to a permanent and total disability 
evaluation for pension purposes, for additional development 
to include obtaining additional medical records and according 
the veteran new medical examinations.

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

By an August 2001 Order, the Court vacated the Board's 
January 2000 decision, and remanded for consideration of the 
VCAA.  Further, the Court indicated that this Order did not 
apply to the three claims the Board had remanded for 
additional development; i.e., it did not address the issues 
of entitlement to service connection for residuals of a back 
injury and chronic skin disorder, to include as due to 
herbicide exposure, nor the claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes.

Following the Court's Order, the Board sent correspondence to 
the veteran's attorney inviting him to present additional 
evidence and argument in support of the veteran's appeal.  By 
an April 2002 statement, the attorney requested a new hearing 
before a Member of the Board to present additional argument 
and evidence.  The attorney stated that the veteran's 
preference was for a videoconference hearing.

Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, a remand is 
required in this case.  Since the veteran has already had one 
hearing before a Member of the Board, it is noted that, under 
VA regulations, a claimant is entitled to have final 
determination of his or her claim made by the Board Member 
who conducted a hearing.  38 C.F.R. § 20.707.  Consequently, 
if a different Board Member conducts a new hearing, both 
individuals must participate in the final decision.

As mentioned above, the August 2001 Court Order did not 
address the skin, back, and pension claims, which were 
remanded by the Board for additional development in January 
2000.  However, inasmuch as the veteran may have additional 
argument and evidence to present regarding these issues at 
the requested hearing, and it does not appear that the RO has 
issued a Supplemental Statement of the Case regarding the 
development undertaken since the remand, the Board will defer 
making any decision regarding these claims at this time.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.  
In scheduling this hearing, the RO should 
keep in mind the provisions of 38 C.F.R. 
§ 20.707, and the fact that the veteran 
has already had a hearing before one 
Member of the Board.  A copy of the 
notice to the veteran of the scheduling 
of such a hearing should be placed in the 
record.

2.  As to the issues of service 
connection for skin and  back disorders, 
and the claim for a permanent and total 
rating for pension purposes, which were 
remanded by the Board for additional 
development in January 2000, the RO 
should issue a Supplemental Statement of 
the Case regarding the development 
undertaken since the remand.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




